              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHANE EDDOWES,                          :       Civil No. 3:18-cv-125
                                        :
             Plaintiff,                 :
      v.                                :       (Judge Caputo)
                                        :
MARK GARMAN, et al.,                    :       (Magistrate Judge Carlson)
                                        :
             Defendants.                :

                     REPORT AND RECOMMENDATION

I. INTRODUCTION

      Shane Eddowes, the pro se plaintiff, is an inmate in the custody of the

Pennsylvania Department of Corrections (“DOC”) and is currently incarcerated at

the State Correctional Institution at Somerset (“SCI-Somerset”). Eddowes was

previously incarcerated at SCI-Rockview and brings this action pursuant to 42

U.S.C. § 1983 against a host of DOC officials from Rockview, including

correctional, medical, and pharmacy personnel, alleging that he either did not receive

medication he takes for seizure disorder, or that he received a placebo in place of his

actual medication, in violation of the Eighth and Fourteenth Amendments. Many

defendants have been dismissed from this action, and the remaining defendants have

moved for summary judgement, arguing that Eddowes was, in fact, receiving his




                                            1
seizure medication from the Rockview medical staff, and accordingly, there has been

no constitutional violation.

      After review of the record, we find that the defendants have demonstrated that

there is no genuine issue of material fact in this case, as Eddowes was receiving the

medication that he claims was being withheld or altered. Accordingly, for the

reasons set forth below, we will recommend that the defendants’ motion for

summary judgment be granted.

II. FACTUAL BACKGROUND

      Shane Eddowes is currently incarcerated at SCI-Somerset in the Pennsylvania

DOC; however, Eddowes’ complaint consists of allegations that arose while he was

incarcerated at SCI-Rockview. He contends that, while he was incarcerated at

Rockview, the medical staff and correctional officers did not give him his prescribed

medication, Klonopin, for his seizure disorder. (Doc. 35, at 3).1 He alleges that his

medication was either withheld entirely, or that the staff at Rockview gave him an

“adulterated placebo” in place of his Klonopin. (Id.)

      Since at least December 2014, Eddowes has been prescribed Klonopin to treat

seizures and schizophrenia. (Doc. 73-2, at 6). The DOC uses an Electronic



1
 Eddowes was given the generic brand of Klonopin, Clonazepam, and the
defendants use these two words interchangeably throughout the pleadings. (Doc.
73-2, at ). However, for the sake of consistency, we will refer to Eddowes’
medication as “Klonopin.”
                                         2
Medication Administration Record (“EMAR”) to monitor the distribution of

medications in its facilities. (Doc. 73-1, at 3) When an inmate is prescribed

medication, it is entered into EMAR, assigned to the inmate through EMAR, and

assigned a barcode in the system. (Id.) At the time medications are distributed,

medical staff scan the inmate’s identification, review all prescriptions, and scan each

medication an inmate will be administered at that time. (Id.) Sapphire is a report the

EMAR system creates to show when inmates were administered specific medication.

(Id.)

        Eddowes has been prescribed this medication by both medical staff and

psychiatric staff at Rockview. (Doc. 73-2, at 13, 44). For the most part, Eddowes has

been receiving two milligrams of a generic substitute, Clonazepam, twice daily. (Id.,

at 3). There was a lapse of time when Eddowes did not take his prescribed

medication regularly. Eddowes did not take his medication from May 31, 2015 until

June 4, 2015 at 6:30 p.m., when he was administered Klonopin regularly once again.

(Id., at 13, 17).

        In December 2015, April 2016, August 2016, June 2017, and July 2018,

Eddowes completed bloodwork to determine the levels of Klonopin in his system.

(Id., at 96-106). Each exam resulted in Clonazepam being found in his blood stream




                                          3
within normal limits.2 Id. Despite taking Klonopin and having the medication in his

system, Eddowes suffered two seizures, one on June 22, 2017, and the other on

August 24, 2017. (Doc. 70, at 2).

      Although medical records from Rockview indicate that Eddowes has been

taking his Klonopin since 2015, (see generally Doc. 73-2), Eddowes disputes that

there is no Benzodiazepine in his system which means he is not taking Klonopin as

prescribed, and he relies on urine analysis testing that he has been subjected to over

the years. (Doc. 76, at 18, 20). However, the defendants have rebutted this assertion

through the declaration of Jeremy Portzline, a correctional officer in the Security

Office at Rockview, whose main duties includes collecting urine samples, which

asserts that drugs only register on urine tests when drug levels are over a certain

limit. (Doc. 77-1, at 3). The test would yield a positive result only if Eddowes had

300 ng/mL in his system, a blood level well beyond the therapeutic levels prescribed

for Eddowes. (Id.)

      Eddowes filed multiple grievances and appeals related to his medication and

treatment, including allegations that: his medications were both stolen and changed

to a different medication; that there was medical fraud and a failure to investigate by

prison staff; he was being given Tegratol instead of Klonopin; and his medications


2
 The reference range was 15-80ng/ml. Eddowes blood tests showed that the levels
of Klonopin in his system in units of ng/ml were: 31, 27, 29, and 20. (Doc. 73-2, at
96-106).
                                          4
did not contain Klonopin and were contaminated, adulterated, and replaced with a

placebo.3 Eddowes further contends the defendants failed to conduct proper

investigations into his claims and were working together to make sure the truth did

not come to light.4 However, records show that each time Eddowes filed a grievance,

it was investigated by prison staff, deemed unfounded, and findings were confirmed

by another prison staff member.5 The results of these investigations indicated that

there were no discrepancies in medication inventories, that the manufacturer of

Klonopin had changed the color of the medication which SCI-Rockview received,

that DOC policies mandate that the medication Eddowes was receiving be crushed

into water, and that recent blood tests verified there were correct amounts of

Klonopin in Eddowes’ system.

      Eddowes initiated this action by filing a complaint in the Court of Common

Pleas of Centre County on October 25, 2017, naming 22 institutions and individual

defendants and charging them with violating his civil rights. (Doc 1, at 2). The

defendants removed the action to this Court on January 17 and 25, 2018. (Docs. 1,

2). Eddowes’ Eighth Amendment claim against the defendants is based upon the



3
  Doc. 73-3, at 19-21, 23, 26-30, 33-37, 40-44, 47-50, 52-53, 59-60, 62-63, 65-66,
72-73, 75-76, 78-83, 89-90, 92-93, 95-98, 104-05, 107-08, 110-13, 115-16, 118-21,
123-24, 126-27, 133-34, 136-37, 139-40.
4
  Doc. 76, at 6-11.
5
  Doc. 73-3, at 18, 22, 24-25, 31-32, 38-39, 45-46, 51, 55-58, 61, 64, 68-71, 74, 77,
85-88, 91, 94, 100-03, 106, 109, 114, 117, 122, 125, 129-132, 135, 138.
                                         5
allegation that he was administered an anti-seizure medication, Klonopin, which did

not contain Clonazepam as an active ingredient (Doc 1-1, at 8). Further, he claims

that the defendants failed to investigate the grievances he filed concerning his

medication. (Id., at 9-10).

      On January 26, 2018, defendants Garman, Houser, McMahon, Probst,

Williams, Ruggerio, Butler, Ranio, Stabley, Chamberlin, Swanger, Campbell, Silva,

Drum, and Vance filed a motion to dismiss. (Doc. 6). Defendants Henry and

Denning filed a motion to dismiss on February 15, 2018. (Doc. 15). Subsequently,

on February 16, 2018, Eddowes moved for leave to amend the complaint because he

intended to drop a claim against one of the defendants while also adding more

defendants. (Doc. 16). On February 23, this Court ordered Eddowes to respond to

the motion to dismiss submitted on January 26, (Doc. 17), but granted his motion to

amend his complaint on March 2, 2018. (Doc. 20).

      After a series of motions to dismiss filed by various defendants in this case,

this Court adopted the Reports and Recommendations of the undersigned and

dismissed the plaintiff’s claims against the defendants—three were dismissed with

prejudice, and the rest were dismissed without prejudice with instructions for the

plaintiff to file an amended complaint against those defendants. (Doc. 33). On June

4, 2018, Eddowes filed an amended complaint against those defendants. (Doc. 35).




                                         6
On June 18, 2018 Defendants Henry and Denning filed a motion to dismiss the

amended complaint, which was granted on August 16. (Docs. 38, 43).

       On April 8, 2019, the remaining defendants in this case filed the instant

motion for summary judgment. (Doc. 71). The defendants assert that they are

entitled to judgment as a matter of law because Eddowes has been receiving his

medication and because the prison officials have responded to his grievances. (Doc

72, at 13-16). Further, the defendants contend they are entitled to qualified

immunity. (Id.) Eddowes filed a response on June 5, 2019, reiterating his allegations

against the defendants that he either did not receive the prescribed medication that

treats his seizure disorder, or that he has received a placebo in place of his actual

medication, in violation of the Eighth and Fourteenth Amendments. (Doc. 76). The

defendants filed a timely response on June 13, 2019, (Doc. 77), and thus the motion

is ripe for resolution.

       After a review of the record, we conclude that there is no genuine dispute of

material fact, as Eddowes has been receiving his seizure medication that he was

prescribed at Rockview. Thus, we will recommend that the defendants’ motion for

summary judgment be granted.

III. STANDARD OF REVIEW

       The defendants have moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. Rule 56 provides that the court shall grant

                                         7
summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). Through summary adjudication, a court is empowered to dispose of those

claims that do not present a “genuine dispute as to any material fact,” Fed. R. Civ.

P. 56(a), and for which a trial would be “an empty and unnecessary formality.”

Univac Dental Co. v. Dentsply Int’l, Inc., No. 07-0493, 2010 U.S. Dist. LEXIS

31615, at *4 (M.D. Pa. Mar. 31, 2010). The substantive law identifies which facts

are material, and “[o]nly disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a

material fact is genuine only if there is a sufficient evidentiary basis that would allow

a reasonable fact finder to return a verdict for the non-moving party. Id. at 248-49.

      The moving party has the initial burden of identifying evidence that it believes

shows an absence of a genuine issue of material fact. Conoshenti v. Pub. Serv. Elec.

& Gas Co., 364 F.3d 135, 145-46 (3d Cir. 2004). Once the moving party has shown

that there is an absence of evidence to support the nonmoving party=s claims, “the

non-moving party must rebut the motion with facts in the record and cannot rest

solely on assertions made in the pleadings, legal memoranda, or oral argument.”

Berckeley Inv. Group. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006); accord

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If the nonmoving party “fails to

                                           8
make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden at trial,” summary

judgment is appropriate. Celotex, 477 U.S. at 322. Summary judgment is also

appropriate if the non-moving party provides merely colorable, conclusory, or

speculative evidence. Anderson, 477 U.S. at 249. There must be more than a scintilla

of evidence supporting the nonmoving party and more than some metaphysical

doubt as to the material facts. Id. at 252; see also, Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). In making this determination, the

Court must “consider all evidence in the light most favorable to the party opposing

the motion.” A.W. v. Jersey City Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007).

      Moreover, a party who seeks to resist a summary judgment motion by citing

to disputed material issues of fact must show by competent evidence that such factual

disputes exist. Further, “only evidence which is admissible at trial may be considered

in ruling on a motion for summary judgment.” Countryside Oil Co., Inc. v. Travelers

Ins. Co., 928 F.Supp. 474, 482 (D.N.J.1995). Similarly, it is well-settled that: “[o]ne

cannot create an issue of fact merely by . . . denying averments . . . without producing

any supporting evidence of the denials.” Thimons v. PNC Bank, NA, 254 F. App’x

896, 899 (3d Cir. 2007) (citation omitted). Thus, “[w]hen a motion for summary

judgment is made and supported . . ., an adverse party may not rest upon mere

allegations or denial.” Fireman’s Ins. Co. Of Newark NJ v. DuFresne, 676 F.2d 965,

                                           9
968 (3d Cir. 1982); see Sunshine Books, Ltd. v. Temple University, 697 F.2d 90, 96

(3d Cir. 1982). “[A] mere denial is insufficient to raise a disputed issue of fact, and

an unsubstantiated doubt as to the veracity of the opposing affidavit is also not

sufficient.” Lockhart v. Hoenstine, 411 F.2d 455, 458 (3d Cir. 1969). Furthermore,

“a party resisting a [Rule 56] motion cannot expect to rely merely upon bare

assertions, conclusory allegations or suspicions.” Gans v. Mundy, 762 F.2d 338, 341

(3d Cir. 1985) (citing Ness v. Marshall, 660 F.2d 517, 519 (3d Cir. 1981)).

      Finally, it is emphatically not the province of the court to weigh evidence, or

assess credibility, when passing upon a motion for summary judgment. Rather, in

adjudicating the motion, the court must view the evidence presented in the light most

favorable to the opposing party, Anderson, 477 U.S. at 255, and draw all reasonable

inferences in the light most favorable to the non-moving party. Big Apple BMW,

Inc. v. BMW of North America, Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). Where

the non-moving party’s evidence contradicts the movant’s, then the non-movant’s

must be taken as true. Anderson, 477 U.S. at 255. Additionally, the court is not to

decide whether the evidence unquestionably favors one side or the other, or to make

credibility determinations, but instead must decide whether a fair-minded jury could

return a verdict for the plaintiff on the evidence presented. Id. at 252; see also Big

Apple BMW, 974 F.2d at 1363. In reaching this determination, the Third Circuit has

instructed that:

                                          10
      To raise a genuine issue of material fact . . . the opponent need not
      match, item for item, each piece of evidence proffered by the movant.
      In practical terms, if the opponent has exceeded the Amere scintilla@
      threshold and has offered a genuine issue of material fact, then the court
      cannot credit the movant=s version of events against the opponent, even
      if the quantity of the movant=s evidence far outweighs that of its
      opponent. It thus remains the province of the fact finder to ascertain
      the believability and weight of the evidence.

Id. In contrast, “[w]here the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no genuine issue for trial.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(internal quotation marks omitted); NAACP v. North Hudson Reg’l Fire & Rescue,

665 F.3d 464, 476 (3d Cir. 2011).

IV. DISCUSSION

      As we have explained, the plaintiff claims that he was administered an anti-

seizure medication, Klonopin, which did not contain Clonazepam as an active

ingredient. Thus, the gravamen of Eddowes’ complaint is that he was not receiving,

or was receiving an altered version of, his medication. In addition, Eddowes

contends that the prison officials at Rockview failed to investigate the situation after

he filed grievances related to his medication. However, records provided by the

defendants indicate that Eddowes was, in fact, taking his medication as prescribed,

and that the defendants addressed the grievances filed by Eddowes regarding his

medication. Thus, we find that there is no genuine dispute of material fact, and we

will recommend that the defendants’ motion for summary judgment be granted.
                                          11
      A. There Has Been No Eighth Amendment Violation because Eddowes
         Has Been Receiving His Prescribed Medication.

      Liberally construed, the gravamen of Eddowes’ complaint is that prison

officials at Rockview violated his Eighth Amendment right to be free from cruel and

unusual punishment when they failed to give him his prescribed seizure medication.

Eddowes faces an exacting burden in advancing this Eighth Amendment claim

against prison officials in their individual capacities. To sustain such a claim, he

must plead facts which:

      [M]eet two requirements: (1) “the deprivation alleged must be
      objectively, sufficiently serious;” and (2) the “prison official must have
      a sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825,
      834, 114 S. Ct. 1970, 128 L.Ed.2d 811 (1994) (quotation marks and
      citations omitted). In prison conditions cases, “that state of mind is one
      of ‘deliberate indifference’ to inmate health or safety. Id. “Deliberate
      indifference” is a subjective standard under Farmer-the prison official-
      defendant must have actually known or be aware of the excessive risk
      to inmate safety.

Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001). Either direct evidence,

Estelle v. Gamble, 429 U.S. 97, 104 (1976), or circumstantial evidence, Farmer v.

Brennan, 511 U.S. 825, 842 (1994), may be used to prove that the prison official had

knowledge of the risk. Estelle, at 104.

      By including a subjective intent component in this Eighth Amendment

benchmark, the courts have held that a mere generalized knowledge that prisons are

dangerous places does not give rise to an Eighth Amendment claim. See Jones v.
                                          12
Beard, 145 F. App’x 743 (3d Cir. 2005) (finding no Eighth Amendment violation

where inmate-plaintiff complained about cellmate who had a history of

psychological problems, but where plaintiff failed to articulate a specific threat of

harm during the weeks prior to an attack.) In short, when “analyzing deliberate

indifference, a court must determine whether the prison official ‘acted or failed to

act despite his knowledge of a substantial risk of harm.’ A prisoner plaintiff must

prove that the prison official ‘knows of and disregards an excessive risk to inmate

health or safety.’” Gravey v. Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11,

2010) (quoting Farmer, 511 U.S. at 837, 841)).

      These principles apply with particular force to Eighth Amendment claims

premised upon inadequate medical care. In the medical context, a constitutional

violation under the Eighth Amendment occurs only when state officials are

deliberately indifferent to an inmate’s serious medical needs. Estelle, 429 U.S. at

105. To establish a violation of his constitutional right to adequate medical care in

accordance with this standard, Eddowes is required to allege facts that demonstrate

(1) a serious medical need, and (2) acts or omissions by prison officials that indicate

deliberate indifference to that need. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999). Deliberate indifference to a serious medical need involves the “unnecessary

and wanton infliction of pain.” Estelle, 429 U.S. at 104. Such indifference may be

evidenced by an intentional refusal to provide care, delay provision of medical

                                          13
treatment for non-medical reasons, denial of prescribed medical treatment, denial of

reasonable requests for treatment that result in suffering or risk of injury, Durmer v.

O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the face of

resultant pain and risk of permanent injury.” White v. Napoleon, 897 F. 2d 103, 109

(3d Cir. 1990).

      However, it is also clear that a mere misdiagnosis of a condition or medical

need, or negligent treatment provided for a condition, is not actionable as an Eighth

Amendment claim because medical malpractice standing alone is not a constitutional

violation. Estelle, 429 U.S. at 106. “Indeed, prison authorities are accorded

considerable latitude in the diagnosis and treatment of prisoners.” Durmer, 991 F.2d

at 67 (citations omitted). Furthermore, in a prison medical context, deliberate

indifference is generally not found when some significant level of medical care has

been offered to the inmate. Clark v. Doe, 2000 WL 1522855, at *2 (E.D. Pa Oct. 13,

2000) (“[C]ourts have consistently rejected Eighth Amendment claims where an

inmate has received some level of medical care”). Thus, such complaints fail as

constitutional claims under § 1983 since “the exercise by a doctor of his professional

judgment is never deliberate indifference.” Gindraw v. Dendler, 967 F.Supp. 833,

836 (E.D. Pa. 1997) (citing Brown v. Borough of Chambersburg, 903 F.2d 274, 278

(3d Cir. 1990) (“[A]s long as a physician exercises professional judgment his

behavior will not violate a prisoner’s constitutional rights”)).

                                          14
      Applying this exacting standard, courts have frequently rejected Eighth

Amendment claims that are based upon the level of professional care that an inmate

received, particularly where it can be shown particular medical services were

provided to the inmate but the prisoner is dissatisfied with the outcomes of these

services. See e.g., Ham v. Greer, 269 F. App’x 149 (3d Cir. 2008); James v. Dep’t

of Corrections, 230 F. App’x 195 (3d Cir. 2007); Gisllespie v. Hogan, 182 F. App’x

103 (3d Cir. 2006); Branson v. White, No. 05-2150, 2007 WL 3033865 (M.D. Pa.

Oct. 15, 2007); Gindraw v. Dendler, 967 F.Supp. 833 (E.D. Pa. 1997). Instead, courts

have defined the precise burden which an inmate must sustain in order to advance

an Eight Amendment claim against a healthcare professional premised on allegedly

inadequate care, stating that:

      The district court [may] properly dis[miss an] Eighth Amendment
      claim, as it concerned [a care giver], because [the] allegations merely
      amounted to a disagreement over the proper course of his treatment and
      thus failed to allege a reckless disregard with respect to his . . . care.
      The standard for cruel and unusual punishment under the Eighth
      Amendment, established by the Supreme Court in Estelle v. Gamble,
      429 U.S. 97, 104 (1976), and its progeny, has two prongs: 1) deliberate
      indifference by prison officials and 2) serious medical needs. “It is well-
      settled that claims of negligence or medical malpractice, without some
      more culpable state of mind, do not constitute ‘deliberate
      indifference.’” “Nor does mere disagreement as to the proper medical
      treatment support a claim of an eighth amendment violation.” . . . .[The
      inmate] alleged no undue delay in receiving treatment and, as the
      district court noted, the evidence he presented established that he
      received timely care . . . . Although [an inmate plaintiff] may have
      preferred a different course of treatment, [t]his preference alone cannot
      establish deliberate indifference as such second-guessing is not the
      province of the courts.
                                          15
James, 230 F. App’x at 197-198 (citations omitted).

      Furthermore, it is well-settled that an inmate’s dissatisfaction with a course of

medical treatment, standing alone, does not give rise to a viable Eighth Amendment

claim. See Reed v. Cameron, 380 F. App’x 160, 162 (3d Cir. 2010) (citing

Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)).

Therefore, where a dispute entails nothing more than a disagreement between an

inmate and doctors over alternate treatment plans, the inmate’s complaint will fail

as a constitutional claim under § 1983, since “the exercise by a doctor of his

professional judgment is never deliberate indifference.” Gindraw v. Dendler, 967 F.

Supp. 833, 836 (E.D. Pa. 1997) (citations omitted); see, e.g., Gause v. Diguglielmo,

339 F. App’x 132 (3d Cir. 2009) (dispute over choice of medication does not rise to

the level of an Eighth Amendment violation); Innis v. Wilson, 334 F. App’x 454 (3d

Cir. 2009) (same); Rozzelle v. Rossi, 307 F. App’x 640 (3d Cir. 2008) (same);

Whooten v. Bussanich, 248 F. App’x 324 (3d Cir. 2007) (same); Ascenzi v. Diaz,

247 F. App’x 390 (3d Cir. 2007) (same). In short, in the context of the Eighth

Amendment, any attempt to second-guess the propriety or adequacy of a particular

course of treatment is disavowed by courts since such determinations remain a

question of sound professional medical judgment. Inmates of Allegheny County Jail

v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979) (quoting Bowring v. Godwin, 551 F.2d

44, 48 (4th Cir. 1977)).
                                          16
      At the outset, we note that it is not disputed that Eddowes has a serious

medical need. He has a seizure disorder, which is controlled by the medication

Klonopin. Thus, the relevant inquiry is whether the defendants were deliberately

indifferent to Eddowes’ serious medical need by denying or altering his medication.

      According to Eddowes, he was not receiving Klonopin. (Doc. 35, at 2). On

various occasions, Eddowes claimed that the prison nurses were stealing his

medication, or that they were giving him a placebo in place of his actual medication.

(Id., at 2-6). He contends that he suffered two seizures, one in June and one in August

of 2017, as a result of the defendants’ actions. (Id., at 7).

      The record shows that Eddowes was taking Klonopin twice daily for several

years. (See generally Doc. 73-2). The only time Eddowes was not administered

Klonopin was May 31, 2015 to June 4, 2015. No further information was provided

by Eddowes or the defendants as to why Eddowes did not receive the medication on

these dates. However, there is no evidence that Eddowes suffered any harm as a

result of not taking the medication for almost four days.

      Further, blood tests confirm the defendants’ assertion that Eddowes was given

his prescribed medication. The EMAR shows Eddowes consistently took two

milligrams of Klonopin twice daily since June 4, 2015. The blood tests performed

by Garcia Labs indicate that the levels of Klonopin in Eddowes’ system all fell

within the normal range of a person actively taking the medication. (Doc. 73-2, at

                                           17
96-106). Furthermore, although Eddowes contends that his urinalysis testing shows

that he is not taking Klonopin, (Doc. 76, Ex. A.), the defendants have attached the

declaration of Jeremy Portzline, a correctional officer at Rockview, in which he

states that drugs will only register if there is a certain amount in the inmate’s body.

(Doc. 77, Ex. A., ¶ 3).6 Thus, Eddowes’ reliance on this urinalysis as proof that he

is not taking his medication is unavailing.

         In sum, even though we do not doubt that Eddowes sincerely believes he was

not receiving his medication, or has been receiving a placebo, the undisputed records

demonstrate that Eddowes was, in fact, receiving the medication that he was

prescribed. Given this immutable evidence demonstrating that Eddowes has received

his prescribed medication, we cannot conclude that the prison officials at the SCI-

Rockview were deliberately indifferent to a serious risk of harm to Eddowes in

violation of the Eighth Amendment.7 Accordingly, this Eighth Amendment claim

fails.


6
  CO Portzline further notes in his declaration that there must be 300ng/mL of
benzodiazepine in an individual’s body in order for it to appear positive on a urine
test. (Doc. 77, Ex. A, ¶¶ 4-5).
7
  The defendants also contend that they are also entitled to qualified immunity on
the plaintiff’s claim. The doctrine of qualified immunity shields officials from civil
liability “unless the official violates a statutory or constitutional right that was
clearly established at the time of the challenged conduct.” Reichle v. Howards, 566
U.S. 658, 664 (2012). This qualified immunity assessment entails a two-step
analysis which asks whether the plaintiff’s rights were violated and whether those
rights were clearly established at the time of the alleged infraction., Here, we find
that there has been no constitutional violation. It follows, therefore, that no clearly
                                          18
      B. Eddowes Fails to Allege a Cognizable Fourteenth Amendment
         Claim.

      Additionally, Eddowes alleges that the defendants failed to investigate his

grievances regarding his medication and further stated his grievance denials were a

result of a conspiracy between defendants working together to cover up medical

fraud occurring at Rockview. Although it is not entirely clear from the complaint,

we will construe the pro se complaint liberally and infer that these allegations

constitute the gravamen of Eddowes’ Fourteenth Amendment claim. However,

Eddowes provides nothing more than unsupported, conclusory allegations that the

prison officials failed to investigate his grievances. Moreover, the defendants attach

a selection of the plaintiff’s many grievances regarding his medication, which

indicate that prison staff responded appropriately to these grievances. (See generally

Doc. 73-3).

      In any event, it is well-settled that, regardless of whether these officials

complied with the Department of Corrections’ grievance process, these internal

procedures do not establish a constitutional deprivation because “inmate grievance

procedures in themselves do not confer a liberty interest protected by the Due

Process Clause.” Jackson v. Beard, Civ. A. No. 07–2164, 2008 WL 879923, at *7

(E.D. Pa. Mar. 31, 2008). Indeed, prisoners have no constitutional right to a


established rights were violated and the defendants would also be entitled to
qualified immunity.
                                         19
grievance process, and, therefore, prison officials' failure to investigate or respond

favorably to inmate complaints does not constitute a due process violation. See

Stringer v. Bureau of Prisons, Fed. Agency, 145 F. App’x 751, 753 (3d Cir. 2005);

Thibodeau v. Watts, No. 1:CV–05–2505, 2006 WL 89213, at *5 (M.D. Pa. Jan. 6,

2006) (“Because a prison grievance procedure does not confer any substantive

constitutional right upon prison inmates, prison officials' failure to comply with the

grievance procedure is not actionable”). Additionally, “the state creation of such a

[grievance] procedure does not create any federal constitutional rights. Prisoners do

have a constitutional right to seek redress of their grievances from the government,

but that right is the right of access to the courts, and this right is not compromised

by the failure of the prison to address his grievances.” Wilson v. Horn, 971 F.Supp.

943, 947 (E.D. Pa. 1997) (internal citations omitted).

      Here, Eddowes’ contends that the prison officials failed to investigate his

grievances. However, records provided by the defendants indicate that prison

officials investigated and responded to Eddowes’ grievances, albeit in a manner that

Eddowes found to be unsatisfactory. However, Eddowes may not convert his

disappointment with the outcome of these grievances into a constitutional tort. Thus,

even if Eddowes’ claim was a cognizable claim under § 1983, his claim would fail,

as it is wholly without merit. Accordingly, to the extent that Eddowes brings this




                                         20
claim as a violation of Fourteenth Amendment Due Process, this claim fails as a

matter of law and the defendants are entitled to summary judgment.

      In closing we note that, while Eddowes’ claims fail as a matter of law, we

recognize the sincerity of Eddowes’ concerns, which have been frequently voiced in

this litigation and in his grievances to prison staff. We encourage Eddowes and

prison medical staff to continue to work cooperatively to address these medical

concerns in a medical arena since they are not subject to resolution through litigation.

IV. Recommendation

      For the foregoing reasons, IT IS RECOMMENDED that the defendants’

motion for summary judgment (Doc. 71) be GRANTED.

      The parties are further placed on notice that pursuant to Local Rule 72.3:

      Any party may object to a magistrate judge's proposed findings,
      recommendations or report addressing a motion or matter described in
      28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
      disposition of a prisoner case or a habeas corpus petition within
      fourteen (14) days after being served with a copy thereof. Such party
      shall file with the clerk of court, and serve on the magistrate judge and
      all parties, written objections which shall specifically identify the
      portions of the proposed findings, recommendations or report to which
      objection is made and the basis for such objections. The briefing
      requirements set forth in Local Rule 72.2 shall apply. A judge shall
      make a de novo determination of those portions of the report or
      specified proposed findings or recommendations to which objection is
      made and may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge,
      however, need conduct a new hearing only in his or her discretion or
      where required by law, and may consider the record developed before
      the magistrate judge, making his or her own determination on the basis

                                          21
of that record. The judge may also receive further evidence, recall
witnesses or recommit the matter to the magistrate judge with
instructions.


Submitted this 3d day of July, 2019.

                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                  22
